Detailed Action
This action is in response to Applicant's claims filed 10 May 2021.
Claims 1, 3-4, 6-9,11-12,14-17 and 19-25 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-4, 6-9,11-12,14-17 and 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-4, 6-9,11-12,14-17 and 19-25 are considered allowable since when reading the claims in light of the specification, none of the references of record, either alone or in combination, fairly disclose the limitations of the claimed invention including at least:

From independent claims 1, 9 and 17:
receiving, by an information extraction system including one or more processors, a transaction record, the transaction record including a plurality of tokens, the transaction record describing a transaction served by a service provider; 
determining, by a convolutional neural network (CNN) processing module of the information extraction system, a classification of the transaction record based on a collection of parameters that the CNN processing module learned from first training data, 
the determining comprising determining whether the service provider is known to the information extraction system or not known to the information extraction system, 
if determining that the service provider is known to the information extraction system, generating a class label identifying a name of the service provider, and 
if determining that the service provider is not known to the information extraction system, generating a predetermined class label indicating that the service provider is not a known service provider, wherein the CNN processing module has been configured through training to generate the predetermined class label in response to processing a transaction record corresponding to a service provider that is not known to the information extraction system; 
in response to determining that the service provider is not known to the information extraction system, as indicated by  the generation of the predetermined class label by the CNN processing module, triggering a recurrent neural network (RNN) processing module of the information extraction system, comprising locating, by the (RNN) processing module and based at least in part on a character embedding model and a word embedding model both of which the RNN processing module learned from second training data, a particular token of the plurality of tokens of the transaction record, wherein the particular token identifies the name of the service provider; and
generating, by the information extraction system, a report specifying the name of the service provider in the transaction record.

The closest prior art of record, Flake et al. (US 2008/0154704, Hereinafter "Flake") teaches a model for scanning receipts and extracting/identifying entities including acronyms. Yaghoobzadeh et al. (Multi-level Representations for Fine-Grained Typing of Knowledge Base Entities, Hereinafter "Yaghoobzadeh") teaches using a convolutional neural network on transaction data and creating class labels for known entities. Ma et al. (End-to-end Sequence Labeling via Bi-directional LSTM-CNNs-CRF, Hereinafter "Ma") teaches a convolutional neural network, bi-directional LSTM (long-short term memory), and CRF (conditional random fields) combination for part of speech tagging and named entity recognition. Dredze et al. (Entity Disambiguation for Knowledge Base Population, hereinafter "Dredze") teaches using a convolutional neural network in determining known and unknown entities, and creating a class label for unknown entities.
Combining the prior art references as an ordered combination would not have been obvious to one ordinarily skilled in the art because there is no teaching, suggestion, or motivation to combine the aforementioned references themselves or in knowledge generally available to one of ordinary skill in the art without being based upon improper hindsight reasoning in view of the present specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES C KUO whose telephone number is (571)270-7477. The examiner can normally be reached M-F: 9:00 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES C KUO/Examiner, Art Unit 2126    
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126